 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

CYNTHIA R. MARENCIC, |
Plaintiff | : CIVIL ACTION NO. 3:18-1863
V. : JUDGE MANNION

COMMISSIONER OF SOCIAL
SECURITY,

Defendant

ORDER

Pending before the court is the report of Magistrate Judge William F
Arbuckle, which recommends that the decision of the Commissioner be
affirmed. (Doc. 19). No party has filed objections to the report.

Where no objections are made to a report and recommendation, the
court should, as a matter of good practice, “satisfy itself that there is no clear |
error on the face of the record in order to accept the recommendation.” Fed.
R. Civ. P. 72(b), advisory committee notes; see also Univac Dental Co. v.
Dentsply Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010). (citing
Henderson v. Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges
should give some review to every report and recommendation)).
Nevertheless, whether timely objections are made or not, the district court
may accept, not accept, or modify, in whole or in part, the findings or
recommendations made by the magistrate judge. 28 U.S.C. §636(b)(1); Local
Rule 72.31.

 
 

After reviewing the parties’ briefs, the Commissioner’s final decision and
the relevant portions of the administrative transcript, Judge Arbuckle
determined that the Commissioner's final decision is supported by substantial
evidence. The court has reviewed the report and recommendation of Judge
Arbuckle in its entirety and finds no clear error of record. Further, the court
agrees with the sound reasoning upon which Judge Arbuckle’s decision is
based. Therefore, the court will adopt the report and recommendation in its
entirety.

NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

(1) The report and recommendation of Judge Arbuckle (Doc.

19), is ADOPTED IN ITS ENTIRETY AS THE RULING OF
THE COURT.

(2) The plaintiff's appeal is DENIED. |

(3) The decision of the Commissioner is AFFIRMED.

(4) The Clerk of Court is directed to CLOSE THIS CASE.

s/ E. Wanuiou
MALACHY E. MANNION
United States District Judge

Date: February 21, 2020

18-1863-01 .wpd

 
